XRE: 05-14-01303-CV

John E. Williams                                                   Fifth Court of appeals

Appellant                                                    600 Commerce Street suit 200

5108 Brentwood stair rd apt 106                               Dallas, TX 75202

Fort Worth, TX 76112

682-240-4618                                                                                          X


jewiHiams676@gmail.com

Appellee                                   {
Dart Dallas area Transit                                                                    n.j
                                                                                                      '-2
                                                                                            7K    —
                                                                                                  W




                   Appellant John E. Williams Motion for affirmative act


                         TO THE HONORABLE JUDGE OF THIS COURT



Into court comes now the appellant as self-representation and will respectfully show the court the
 followings in the above styled cause.


                                         (1) .Introduction

    (a) Appellant is Mr. John E. Williams; Appellee is Dallas area rapid transit (Dart).
    (b) Appellant filed suit against Dart for personal injury in Tarrant County court at law #2.
    (c) This case is now in the fifth court of appeals it was transferred out ofTarrant County for
        Proper venue and the injuries from the event that occurred in Dallas County Dallas
          Texas.




 1 of 4
 Williams-John Appellee Dart transit


 Williams-John Appellant V. Dart
                                          (2).Request And Reasoning
This motion for affirmative act according to Americans' Amendments is not filed for the
purposes ofdelay, but instead to avoid the valuable resources ofthis court to not be expended
unnecessarily, and that justice may be done.




                                          (3). Argument

By this motion, appellant ask the court to Allow affirmative act in this case that will allow for the
parties to fully develop evidence, and ultimately be able to accurately evaluate, and analyze the
parties' respective claims, and defenses in preparation for mediation/ or trial as Ahuman named
inthe 13 thru 15th Amendments. I respect the constitution ofthis great country, the most liberal
constitution in the world. Could I go to Washington without paying my homage and respect to
that hero, George Washington and Abraham Lincoln, the emancipator ofour million slaves? I
feel that my rights are infringed upon. IfIdiffered from the judge, it is but human. I feel you,
gentlemen, will not do anything except that which is prompted by justice, truth and the law, as
you know the law is but an expression oftruth, ofjustice, and of thought. The law demands truth
and justice so that justice can be done. Surely you will allow affirmative act in this case to honor
the appellant as a human.


                                          (4). Facts

The sixth Amendment ofthe U.S. Constitution ensures the right to a speedy trial and public trial
that is impartial in acriminal defense; however, the ninth Amendment Bill of Rights has
generally been regarded by the courts as negating any expansion ofgovernmental power on
 account ofthe enumeration ofrights in the Constitution, but the Amendment has not been
 regarded as further limiting governmental power. The first through Eight Amendments address
 the means by which the federal government exercises its enumerated powers, while the ninth
 Amendment addresses a"great residuum" of rights that have not been "thrown into the hands of
 the government. Nevertheless, Appellant seeks the court to allow affirmative act of the US
 constitution be heard in regard ofthis case. Appellant is alegal born citizen ofthe U.S. of
 America and that ofAfrican descent with legal rights protected by the constitution ofthe U.S. of
 America and should be respected under the civil rights act to be recognized by the court as a
 human none alien in America Dallas Texas. Does the court respect the appellant as ahuman
 protected by any set ofthe constitutions, or the affirmative act? Are am Ithe appellant in fact a
 race less alien unidentified in Texas.




 2of4
 Williams-John Appellant V. Dart
                                          (5)

Finally, the sixth Amendment gives adefendant/ person the right to assistance ofcounsel for his
orher defense, whether ornot defendant/ person can afford it. However, if a defendant/person is
indigent counsel must be appointed because without counsel adefendant/ person is unlikely to
receive a fair trial. Nevertheless, the ninth Amendment addresses a "great residuum" of rights
that have not been "thrown into the hands of our government. Nevertheless, the Dred Scott
decision was overturned from the nature of Dred Scottbeing a slave with no rights to a person
respected by the laws ofthe land. The Dred Scott decision was overturned by the 13th and 14th
Amendments to the constitution. Wherefore, the Supreme Court decision was issued on March 6,
1857. Delivered by Chief Justice Roger Taney, this opinion declared that slaves were not citizens
of the United States and could not sue in Federal courts. Today a slave is not a word in the law,
and has been overturned by the law since 1865 by the Supreme Court oflaw and justice.


                                         Relief.

Appellant seeks relief in the form of the affirmative act due to the nature of this timely request if
the court deems oral argument, or Appellant's Brief, or Mediation Order by law. Appellant seeks
to know from the court, if the court respect the appellant as a person/ human protected by the
1964 civil rights act, and the affirmative act and any constitution are do the court view the
appellant in fact as an alien with no rights protected by any constitution of American that of the
Amendments of 1860- 2015?




                                        Prayer.

Wherefore, premises considered, Appellant respectfully request that the court grant this motion
for affirmative act.



                               Respectfully submitted,

 John E. Williams

 Pro,se

 5108 Brentwood stair road apt 106

 Fort Worth, Tx 76112

 469-955-8139 or 682-240-4618



 m

 3of4
 Williams-John Appellant V. Dart
jewilliams676@gmail.com


I hereby certify that I caused a copy ofthe foregoing to be served on Appellee Legal Department
Dart area Rapid Transit 1401 Pacific Avenue Dallas, Texas 75266-7255 Attorney Joycell Hollins
In accord with the Texas Rules of Civil Procedure.

Dart Transit

Attorney Joycell Hollins
Sr. Assistant General Counsel State Bar .No 24004493

Legal Department

1401 pacific Avenue

Dallas, Tx 75266-7255

Ph(214-749-3052

Email, ihollins@dart.org



                                         RE.05-14-01303-CV

John E. Williams                             {                  Fifth Court of Appels

Appellant                                    {               600 Commerce street suit 200
 VS.
                                             {               Dallas, Texas 75202

Appellee                                     {

Dart Dallas area Transit

       Order Granting Appellant's Motion for Civil right act of 1964
 On this day came appellant John E. Williams motion for constitutional rights court has
 recognized the argument rose in this motion, and the merits of the same, is of the opinion that
 motion should in all things be granted.


 It is ordered adjudged, and decreed that motion for judgment on the pleadings be granted.
                 day of              •


 Signed this               day of_               2015

 #>f4
 Williams-John Appellant V. Dart
Judge Presiding,




     s66£j6A4£-
Sbf4
 Williams-John Appellant V. Dart